OPINION
McDONALD, Chief Justice.
This is an appeal from an order of the trial court denying and overruling a motion to dissolve a Writ of Sequestration theretofore issued.
Plaintiff General Motors Acceptance Corporation filed suit against defendant Monroe alleging it owned a retail installment contract under which defendant purchased a 1976 Chevrolet automobile; that plaintiff had a security interest in the automobile to secure payment of the contract; and that defendant is in arrears on such contract. Plaintiff sought judgment for amounts due and foreclosure of its security interest.
Plaintiff further caused a writ of sequestration to issue to have the Sheriff take possession of the automobile pending further order of the District Court; which writ was executed.
Defendant filed motion to dissolve such writ of sequestration and order the automobile returned to defendant. The trial court after hearing denied and overruled such motion to dissolve the writ of sequestration.
Defendant appeals from the denial of such motion to dissolve the writ of sequestration on 11 points.
Plaintiff has filed motion to dismiss this appeal asserting such appeal is from an interlocutory order and not appealable.
An order to preserve property under the control of the court, or to dissolve such an order is interlocutory and is not appeala-ble, and an appeal from such order should be dismissed. East & West Texas Lumber Co. v. Williams, 71 Tex. 444, 9 S.W. 436; Keasler Lumber Co. v. Clark, Tex.Civ.App. (Texarkana) NWH, 151 S.W. 345; Gonzales Motor Co. v. Cain, Tex.Civ.App., 476 S.W.2d 124.
Except where some rule or statute authorizes an appeal from an interlocutory order there is no right of appeal. Shiflett v. Associated Oil & Gas Co., Tex.Civ.App. (Houston) NWH, 412 S.W.2d 705; Henderson v. Shell Oil Co., 143 Tex. 142, 182 S.W.2d 994; Carpenter Body Works, Inc., v. McCulley CCA, Er. Ref., Tex.Civ.App., 389 S.W.2d 331. An appeal lies only from a final judgment. VATS 2249. A final judgment is one that finally determines all issues and disposes of all parties in a case.
The writ of sequestration and the denial of the motion to dissolve same exists only as a part of the main suit.
Motion to dismiss appeal granted.
APPEAL DISMISSED.